DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 is considered NEW MATTER. The claim recites the limitation “the first and second circumferential grooves are disposed in an outer region in the vehicle width direction, the outer region being demarcated by the tire equatorial plane”; which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It being noted, the specification of 11/29/2021 paragraph [0060] discloses:

In contrast, in the configuration in FIG. 4, both the first and second circumferential grooves 21, 22 are disposed in the inner region in the vehicle width direction, the inner region being demarcated by the tire equatorial plane CL. Compared with the configuration illustrated in FIG. 2, the configuration as described above can preferably improve the tire wet performance while maintaining the tire traction performance.

Therefore, the specification while enabling for the first and second circumferential grooves 21, 22 being disposed in the inner region in the vehicle width direction does not support, the first and second circumferential grooves 21, 22 being disposed in the outer region in the vehicle width direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa et al. (US 2019/0337339 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Osawa discloses the position of the tire 1 when mounted on a vehicle is indicated by letters or symbols on at least one of sidewall portions (not shown), see [0050]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tire to include a first main groove 3 – (construed as a first circumferential groove) and a second main groove 4 – (construed as a second circumferential groove) extending continuously in a tire circumferential direction. The second main/circumferential groove 4 is located further on an inner side than the first main/circumferential groove 3 in a vehicle width direction in a state in which the tire is mounted on the vehicle, and a distance L1 – (construed as a distance D1) from the tire equatorial plane C to a groove center line of the first main/circumferential groove 3 and a distance L2 – (construed as a distance D2) from the tire equatorial plane C to a groove center line of the second main/circumferential groove 4 have a relationship such that L1<L2 – (construed as D1<D2).
As to the circumferential grooves extending intermittently, the claim element “or” reads as a contingent clause. In particular, the “or” term raises a question as to the limiting effect of the extending orientation. Therefore, since the extending orientation is not positively recited in the claim and all the other claim limitations are met, the prior art anticipates the claim.
Regarding claim 2, Osawa discloses with guidance provided by FIG. 8, 

    PNG
    media_image2.png
    199
    301
    media_image2.png
    Greyscale

the distance L1 of the first main/circumferential groove 3 and the distance L2 of the second main/circumferential groove 4 have a relationship where L1 is less than double the length of L2 but more than 11% the length of L2 - (corresponds to 1.11 ≤ L2/L1 ≤ 2.00). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 3, Osawa discloses wherein a maximum groove width W4 of the first main/circumferential groove and a maximum groove width W5 of the second main/circumferential groove are in a range of 7.0% - 10.0% of a tread width TW and a TW of 140 mm – 160 mm, see [0056], [0088]. It being noted for reasonable measures of TW ≈ 150 mm, W4 ≈ 7.5% and W5 ≈ 7.5%; then 0.020 ≤ W4/TW ≤ 0.080 ≈ 0.020 ≤ 0.075 ≤ 0.080 and 0.020 ≤ W5/TW ≤ 0.080 ≈ 0.020 ≤ 0.075 ≤ 0.080 – (corresponds to the claimed relationships 0.020 ≤ W1/TW ≤ 0.080 and 0.020 ≤ W2/TW ≤ 0.080 with respect to a tire ground contact width TW). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 4, Osawa discloses wherein maximum groove depths of the first and second main/circumferential grooves are in a range of 5.0 mm or more, see [0056] – (corresponds to a range of 2.5 mm or more and 5.0 mm or less). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 8-9, 12, Osawa discloses wherein a distance (L1 + L2) – (corresponds to a distance Dg) in a tire width direction between a groove center line of the first circumferential groove and a groove center line of the second circumferential groove has a relationship where the distance (L1 + L2) is more than 10% and less than 90% of the tread width TW – (corresponds to the inequality of 0.10 ≤ Dg/TW ≤ 0.90 with respect to a tire ground contact width TW). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And where the first main/circumferential groove 3 is disposed in an outer region in the vehicle width direction, and the second main/circumferential groove 4 is disposed in an inner region in the vehicle width direction, the outer region and the inner region being demarcated by the tire equatorial plane C. And where each of the first and second circumferential grooves extends continuously in the tire circumferential direction.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Sheehan et al. (US 2011/0232816 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Sheehan et al. (US 2011/0232816 A1), in view of Osawa et al. (US 2019/0337339 A1).
Regarding claim 1, Sheehan discloses an asymmetric tire. The tire is configured to have a tread 10 tire and at least one circumferential groove 30. And where the circumferential groove is disposed in close proximity to the centerline of the tire. This includes the use of two circumferential grooves where one groove is placed closer to the mid-circumferential plane than the other groove, see [0017] and Fig. 5 below.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (D2)][AltContent: textbox (D1)][AltContent: arrow][AltContent: textbox (Second circumferential groove)][AltContent: arrow][AltContent: textbox (First circumferential groove)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


And under the broadest reasonable interpretation (BRI) afforded the examiner Sheehan’s circumferential grooves may be disposed intermittently or continuous on the tread and either tire side may be used as an outermost tire side when mounted on the vehicle. Since the prior art does not explicitly restrict the structure of the circumferential groove or any mounting specifics. Thus, Sheehan offers a configuration where a first circumferential groove and a second circumferential groove extend (under the BRI standard either intermittently or continuously) in a tire circumferential direction, the second circumferential groove being located further on an inner side than the first circumferential groove in a vehicle width direction in a state in which the tire is mounted on the vehicle, and a distance D1 from a tire equatorial plane to a groove center line of the first circumferential groove and a distance D2 from the tire equatorial plane to a groove center line of the second circumferential groove having a relationship D1<D2.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire in the claimed manner since:
Osawa disclose a tire configured such that the position of the tire 1 when mounted on a vehicle is indicated by letters or symbols on at least one of sidewall portions (not shown), see [0050]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tire to include a first main groove 3 – (construed as a first circumferential groove) and a second main groove 4 – (construed as a second circumferential groove) extending continuously in a tire circumferential direction. The second main/circumferential groove 4 is located further on an inner side than the first main/circumferential groove 3 in a vehicle width direction in a state in which the tire is mounted on the vehicle, and a distance L1 – (construed as a distance D1) from the tire equatorial plane C to a groove center line of the first main/circumferential groove 3 and a distance L2 – (construed as a distance D2) from the tire equatorial plane C to a groove center line of the second main/circumferential groove 4 have a relationship such that L1<L2 – (construed as D1<D2). 
One of ordinary skill would appreciate such a tire configuration, being consistent with the asymmetric tread of Sheehan, enhances the steering stability of the tire a suggested by Osawa, see [0093] – [0095].
Claims 2-4, 6, 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 2011/0232816 A1), in view of Osawa et al. (US 2019/0337339 A1), as applied to claim 1 above.
Regarding claim 2, modified Sheehan discloses with guidance provided by Osawa FIG. 8, 

    PNG
    media_image2.png
    199
    301
    media_image2.png
    Greyscale

the distance L1 of the first main/circumferential groove 3 and the distance L2 of the second main/circumferential groove 4 have a relationship where L1 is less than double the length of L2 but more than 11% the length of L2 - (corresponds to 1.11 ≤ L2/L1 ≤ 2.00). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 3, modified Sheehan discloses wherein a maximum groove width W4 of the first main/circumferential groove and a maximum groove width W5 of the second main/circumferential groove are in a range of 7.0% - 10.0% of a tread width TW and a TW of 140 mm – 160 mm, see Osawa [0056], [0088]. It being noted for reasonable measures of TW ≈ 150 mm, W4 ≈ 7.5% and W5 ≈ 7.5%; then 0.020 ≤ W4/TW ≤ 0.080 ≈ 0.020 ≤ 0.075 ≤ 0.080 and 0.020 ≤ W5/TW ≤ 0.080 ≈ 0.020 ≤ 0.075 ≤ 0.080 – (corresponds to the claimed relationships 0.020 ≤ W1/TW ≤ 0.080 and 0.020 ≤ W2/TW ≤ 0.080 with respect to a tire ground contact width TW). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 4, modified Sheehan discloses wherein maximum groove depths of the first and second main/circumferential grooves are in a range of 5.0 mm or more, see Osawa [0056] – (corresponds to a range of 2.5 mm or more and 5.0 mm or less). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 6, modified Sheehan discloses the tread preferably has no lateral grooves, see Sheehan [0017] – (corresponds to no other grooves or recess portions having an opening area of greater than 40 mm2 are provided in a tire ground contact region).
Regarding claims 8-9, 12, modified Sheehan discloses wherein a distance (L1 + L2) – (corresponds to a distance Dg) in a tire width direction between a groove center line of the first circumferential groove and a groove center line of the second circumferential groove has a relationship where the distance (L1 + L2) is more than 10% and less than 90% of the tread width TW – (corresponds to the inequality of 0.10 ≤ Dg/TW ≤ 0.90 with respect to a tire ground contact width TW). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And where the first main/circumferential groove 3 is disposed in an outer region in the vehicle width direction, and the second main/circumferential groove 4 is disposed in an inner region in the vehicle width direction, the outer region and the inner region being demarcated by the tire equatorial plane C. And where each of the first and second circumferential grooves extends continuously in the tire circumferential direction, see Osawa figure above. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 2011/0232816 A1), in view of Osawa et al. (US 2019/0337339 A1), as applied to claim 1 above, and further in view of Grandemange (US 2019/0381835 A1).
Regarding claims 5, 7, modified Sheehan does not explicitly disclose the claimed relationships. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire as claimed since: Grandemange discloses a tire tread having a volumetric void ratio of at least 2% and less than 20%. And where doing so allows for not excessively reducing the area of the contact patch in order to ensure correct performance in terms of grip and behavior at all speeds of the vehicle on which the tires are mounted, see [0023] - meets the claimed groove area ratio of a tire ground contact region is in a range of 3.0% or more and 5.0% or less). Likewise, it is considered restricting a groove area of the first circumferential groove A1 and a groove area of the second circumferential groove A2 such that have relationships 0.015 ≤ A1/Sa ≤ 0.100 and 0.015 ≤ A2/Sa ≤ 0.100 with respect to an area Sa of a tire ground contact region, would predictably provide the tire with the same aforementioned advantages. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 2011/0232816 A1), in view of Osawa et al. (US 2019/0337339 A1), as applied to claim 1 above, and further in view of Marriott (EP 0867311 A2).
Regarding claim 11, modified Sheehan discloses having at least one circumferentially extending groove and does not explicitly restrict the grove structure to extend continuously. Thus, under the BRI standard one would envision forming the circumferential extending grooves in an intermittently extending manner. Whereby such a configuration would maintain a desirable tread rigidity and reduction of tread noise caused by a continuously extending circumferential groove.   

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire as claimed since: Marriott discloses a tread pattern having discontinuous circumferentially extending grooves disposed on the tread. And whereby the use of discontinuous grooves provides a tire with quiet running and improved performance in wet conditions, see figure above, Col 1 lines 1-5, Col 3 lines 15-18.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 2011/0232816 A1), in view of Osawa et al. (US 2019/0337339 A1), as applied to claim 1 above, and further in view of Fujii (JP 03139402).
Regarding claims 13-15, modified Sheehan does not explicitly disclose the claimed relationships. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire as claimed since: Fujii discloses a tire configured to have improved on/off road performance. And arranges the tire specifics such that a tire height H – (construed as a tire cross-sectional height SH) to the tire maximum width SW – (construed as a total tire width SW) is set to (H/SW) = 0.45 or more and 0.78 or less which meets the claimed relationship of 0.20 ≤ SH/SW ≤ 0. 70); and a tire tread width TW – (construed as a ground contact width TW) to the tire maximum width SW is set to (TW/SW) = 0.85 or more and 1.0 or less which meets the claimed relationship 0.90 ≤ TW/SW ≤ 0.98.
And with guidance provided by the figures: The tire includes a pair of bead cores 2, a carcass layer 6 extended across the pair of bead cores, a pair of cross belts (9A, 9B) disposed on an outer circumference of the carcass layer, and tread rubber 10 disposed on an outer side of the pair of cross belts in a radial direction, wherein a width of the wider cross belt 9A of the pair of cross belts is at least 98% of the tread width TW – (corresponds to the claimed relationship 0.98 ≤ Wb/TW ≤ 1.10 with respect to a tire ground contact width TW).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Additionally, as depicted above the gauge of tread rubber from the tread surface to the radially outermost portion of the belt layer and the gauge of tread rubber from the tread surface to outermost portion of the radially innermost belt layer is approximately 50% which meets the claimed range of 30% or more and 60% or less. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749